ORDER
PER CURIAM.
The Court having considered the unfavorable recommendations of the State Board of Law Examiners and the Character Committee for the Third Judicial Circuit, and
The Court having ordered that a hearing be held to allow James M. to show cause why the unfavorable recommendations of the Board and Character Committee should be *660rejected and the applicant, James M., be admitted to the Bar of Maryland, and
The Court having conducted a hearing and having made an independent evaluation of the applicant’s present moral character based upon the records made by the Character Committee and the Board and supplemented by the applicant, Rule 4c of the Rules Governing Admission to the Bar of Maryland; In Re Application of Allan S., 282 Md. 681, 691, 387 A.2d 271 (1978), and having considered the fact that the burden rests at all times upon the applicant to prove his good moral character, In Re Application of G.L.S., 292 Md. 378, 398, 439 A.2d 1107 (1982), and
The Court having concluded that James M. has failed to establish present good moral character and fitness to be admitted to the Bar of this State, it is this 7th day of June, 1988
ORDERED, by the Court of Appeals of Maryland, that the unfavorable recommendations of the State Board of Law Examiners and the Character Committee for the Third Judicial Circuit be, and they are hereby, accepted and James M. is denied admission to the Bar of Maryland.